UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GLORIA WILLINGHAM,                       
                Plaintiff-Appellant,
                and
CARL A. JACKSON,
                            Plaintiff,
                 v.
DOUGLAS A. CROOKE, Sergeant;
GRAHAM BUCK, Officer; SHERRY A.
BASSETT, Officer; OFFICER BRIAN,                No. 02-1200
              Defendants-Appellees,
                and
J. THOMAS MANGER, Chief of Police,
County of Fairfax; FAIRFAX COUNTY
BOARD OF SUPERVISORS; COUNTY OF
FAIRFAX; ANTHONY GRIFFIN, County
Executive,
                        Defendants.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-00-2053-A)

                      Submitted: June 25, 2002

                       Decided: July 22, 2002

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.
2                        WILLINGHAM v. CROOKE
                              COUNSEL

Gloria Willingham, Appellant Pro Se. Robert Marvel Ross, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia; David John Fudala, Fair-
fax, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Gloria Willingham appeals only that part of the district court’s
judgment granting summary judgment to Sergeant Douglas Crooke
and Police Officer Sheri A. Bassett on her claim under the Fourth
Amendment that the officers violated her right to be free of unlawful
seizure. Willingham also appeals the dismissal of her state law claims
against Crooke and Bassett claiming malicious prosecution and false
arrest. Upon reviewing the record, we find there is a genuine issue of
material fact as to whether there was probable cause to arrest Wil-
lingham. Accordingly, we vacate the court’s judgment as to Wil-
lingham’s claims that she was arrested without probable cause and
subject to malicious prosecution and false arrest and remand for fur-
ther proceedings on those claims.

   We review de novo a district court judgment granting summary
judgment. Moore Bros. v. Brown & Root, Inc., 207 F.3d 717, 722 (4th
Cir. 2000). Summary judgment is appropriate only when there is no
genuine issue of material fact that could lead a trier of fact to find for
the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247-48 (1986). "In determining whether to grant summary judgment,
all justifiable inferences must be drawn in favor of the non-movant."
Miltier v. Beorn, 896 F.2d 848, 852 (4th Cir. 1990) (citing Anderson,
477 U.S. at 255). The non-movant is entitled "to have the credibility
of his evidence as forecast assumed, his version of all that is in dis-
                        WILLINGHAM v. CROOKE                           3
pute accepted, [and] all internal conflicts resolved favorably to him."
Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979)
(alteration added). To raise a genuine issue of material fact, Wil-
lingham may not rest upon the mere allegations or denials of her
pleadings. Fed. R. Civ. P. 56(e). Rather, she must present evidence
supporting her position through "deposition, answers to interrogato-
ries, and admissions on file together with . . . affidavits, if any."
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

   Willingham’s claims arose as a result of her arrest for obstruction
of justice. The district court found that Crooke and Bassett were enti-
tled to qualified immunity on Willingham’s Fourth Amendment
claim. A public official is entitled to qualified immunity if his conduct
did not violate any clearly established statutory or constitutional right
of which a reasonable person would have known. Harlow v. Fitzger-
ald, 457 U.S. 800, 815-16 (1982). The qualified immunity inquiry
thus focuses upon three determinations: (1) identification of the spe-
cific right allegedly violated; (2) whether, at the time of the claimed
violation, that right was clearly established, and (3) whether a reason-
able person in the official’s position would have known that his con-
duct would violate that right. Henderson v. Simms, 223 F.3d 267, 271
(4th Cir. 2000), cert. denied, 531 U.S. 1075 (2001).

  A violation of a clearly established right occurs when an arrest is
made in a situation in which no reasonable police officer could
believe that probable cause is present to support the arrest. Rogers v.
Pendleton, 249 F.3d 279, 290 (4th Cir. 2001).

   Under Virginia law, obstruction of justice "requires proof of ‘acts
clearly indicating an intention on the part of the accused to prevent
the officer from performing his duty, as to "obstruct" ordinarily
implies opposition or resistance by direct action . . . . It means to
obstruct the officer himself not merely to oppose or impede the pro-
cess with which the officer is armed.’" Rogers, 249 F.3d at 291 (quot-
ing Ruckman v. Commonwealth, 505 S.E.2d 388, 389 (1998) (internal
quotation marks omitted)). "[O]bstruction of justice does not occur
when a person fails to cooperate fully with an officer or when the per-
son’s conduct merely renders the officer’s task more difficult" or "fru-
strate[s] [his or her] investigation." Ruckman, 505 S.E.2d at 389, 390.
4                       WILLINGHAM v. CROOKE
   In Rogers, this Court affirmed the judgment of the district court by
finding that the arresting officers were not entitled to qualified immu-
nity. Rogers was hosting a party on his property. Police arrived in
response to a complaint about noise. Rogers met the police near the
entrance to his property. After the police stated they wanted to search
the premises, Rogers stated they needed a search warrant. One officer
stated that Rogers "invaded his ‘personal space’" and "put his face in
my face." Id. at 284. The officer was able to step around Rogers and
observe him talking to the other officer. He then arrested Rogers for
obstruction of justice and public drunkenness. This Court found that
under Virginia law, Rogers’ conduct did not obstruct the officers from
conducting their search. Even if Rogers stood in front of the officers,
one of the officers was able to walk around Rogers without difficulty.
Id. at 291.

   Willingham was arrested at an acquaintance’s house for obstruction
of justice after police entered the house to arrest a third party. The
evidence reveals a genuine issue of material fact as to whether Wil-
lingham obstructed Crooke and Bassett from searching the house for
the third party. According to Willingham, she was ten-and-a-half feet
away from the officers with her hands raised in the air at the point
Crooke ordered her to be arrested for obstruction of justice. Evidence
also suggests that Willingham was excited and histrionic upon the
officers’ entry. However, under Willingham’s version of events there
was no opposition or resistance by direct action to Crooke’s or Bas-
sett’s intention to search the house.

   We find there are genuine issues of material fact as to whether a
reasonable officer could conclude there was probable cause to arrest
Willingham for obstruction of justice. Accordingly, the officers are
not entitled to qualified immunity.

   Because we find there are genuine issues of material fact as to
whether there was probable cause to arrest Willingham, we find
improper the dismissal of Willingham’s state law claims for malicious
prosecution and false arrest. See Wardlaw v. Pickett, 1 F.3d 1297,
1304 (D.C. Cir. 1993) (false arrest may be shown by a warrantless
arrest not supported by probable cause); Pallas v. Zaharopoulos, 250
S.E.2d 357, 359 (Va. 1979); Gaut v. Pyles, 181 S.E.2d 645, 647 (Va.
1971).
                       WILLINGHAM v. CROOKE                         5
   Accordingly, we vacate the district court’s judgment as to Wil-
lingham’s claim against Crooke and Bassett under the Fourth Amend-
ment, and her state law claims against Crooke and Bassett alleging
malicious prosecution and false arrest. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                      VACATED AND REMANDED